Citation Nr: 0004413	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946, and died in December 1997.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1998 rating decision of the Regional Office 
(RO) which denied the appellant's claim for service 
connection for the cause of the veteran's death.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran was 83 years old when he died in December 1987 
of arteriosclerotic vascular disease.

2.  At the time of his death, service connection was in 
effect for discogenic disc disease, L4-5-S1, with 
arachnoiditis, evaluated as 60 percent disabling; and for 
defective hearing, evaluated as 20 percent disabling.  The 
combined schedular evaluation was 70 percent, and the 
veteran was determined to be unemployable due to his 
service-connected disabilities since May 1994.

3. A private physician concluded, based on review of some 
medical records, that the veteran's death was due to a 
chronic pain problem stemming from his service-connected 
disability.



CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was admitted to a private hospital in March 1994 
for a syncopal episode.  It was noted that he took multiple 
doses of Percocet for a chronic pain condition.  

In a statement dated April 1999, a private physician noted 
that he had "been presented with a large bundle of papers 
which are copies made from the veteran's claims file 
folder."  He stated that he had been the veteran's personal 
physician in the 1980's, and that the appellant had asked him 
to review these records to evaluate the veteran's medical 
history and to determine the cause of his death and whether 
there was been any relationship between his chronic 
conditions and his death.  The physician indicated that the 
veteran's main problem was chronic back pain, for which he 
used large quantities of pain medication.  He reviewed some 
records from the March 1994 hospitalization and commented 
that it could be concluded that the chronic narcotic use for 
his chronic pain problem was the primary etiology of his 
condition that prompted hospitalization in March 1994.  He 
further concluded, based upon the review of the Department of 
Veterans Affairs (VA) records that the "senile dementia 
which he [the veteran] developed at the end of his life and 
which was responsible for his deterioration was very likely 
related to the hypoxic events of March 16 and 17, 1994 which 
I believe were related to narcotic overdose and then narcotic 
withdrawal which led to his hypoxia, brain damage, and 
subsequent demise."  Finally, the physician added that 
"[w]hile there is no doubt that he had atherosclerotic 
disease as evidenced by his coronary artery bypass graft and 
bilateral carotid endarterectomies, there is no evidence that 
he sustained a stroke or similar cerebral event that was 
based on his atherosclerotic disease.  I believe that [the 
appellant's] claim that [the veteran] died as a direct result 
of his chronic pain problem from a service-connected illness 
is a very reasonable claim."

At the time of his death, the veteran had been granted 
service connection for discogenic disc disease, L4-5-S1, with 
arachnoiditis, evaluated as 60 percent disabling; and for 
defective hearing, evaluated as 20 percent disabling.  The 
combined schedular evaluation was 70 percent, and the veteran 
was determined to be unemployable due to his service-
connected disabilities since May 1994.

Analysis

The initial question before the Board is whether the claim 
for service connection for the cause of the veteran's death 
is well grounded.  In this regard, the Board notes that a 
private physician, who reviewed at least some of the 
veteran's medical records, has opined that his death was 
related to his service-connected back disability.  This 
medical opinion is sufficient to render the appellant's claim 
for service connection for the cause of the veteran's death 
well grounded.   


ORDER

The appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.





REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  As noted above, the 
Board has concluded that the claim is well grounded.  In 
light of the medical opinion referred to above, the Board 
believes that additional development of the record is 
necessary.  The Board points out that statement from the 
veteran's physician was submitted in accordance with the 
provisions of 38 C.F.R. § 20.1304 (1999), and the RO has not 
had the opportunity to consider it.  There is no evidence in 
the record that the appellant waived her right to have this 
material first considered by the RO. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the appellant and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom the veteran 
received treatment for his service-
connected back disability since 1994.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the appellant, and which have not 
already been associated with the claims 
folder.

2. The RO should arrange to have the 
veteran's claims folder reviewed by a VA 
physician who should be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the veteran's 
death is related to his service-connected 
disabilities, to include any medication 
he took for his back disability.  The 
rationale for any opinion expressed 
should be set forth.  

3. Thereafter, the RO should consider the 
evidence of record, to include the April 
1999 statement from the veteran's 
physician, and the opinion obtained in 
conjunction with this remand, and issue a 
supplemental statement of the case which 
summarizes all the pertinent evidence.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 


